Case 1:21-cv-00539-AJT-TCB Document 1-6 Filed 04/30/21 Page 1 of 1 PagelD# 19

Mon, Feb 1, 11:57 AM

Your card did NOT go through for this
months payment., again.

It was DECLINED.

Card last 4 digits are,2469
Your payment due is $50
Please let me know ASAP

When the monies will be available and
an additional late fee can be avoided.

If you have a new card, you can send
the info through this secure email. | will
confirm payment made back to you.

Thanks + Be Safe, Tony

Rapid Recovery

103-273-4224

 

EXHIBIT

5

 
